DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 were pending. Claims 1-11 are being examined on the merits. Claims 12-20 are withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement filed on March 9, 2021 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on March 9, 2021 is acknowledged.  The traversal, which is limited to the restriction between Groups I and II, is on the ground(s) that a search of the Group I claims would necessarily uncover art for the closely related Group II claims, and thus there is no undue search burden (Remarks, p. 2).  
This is not found persuasive because the elected Group I claims include elements that are not included in the Group II claims. For example, Group I requires an exonuclease treatment step that is not required in Group II, and would require a different search strategy as compared to Group II. In addition, each of the Group I and Group II claims have different considerations under 35 USC § 112(b).
The requirement is still deemed proper and is therefore made FINAL
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 9, 2021.


Information Disclosure Statement
The Information Disclosure Statement submitted May 27, 2020 has been considered.

Claim Objections
Claims 2-5 and 11 are objected to because of the following informalities:  
Regarding claim 2, the limitation “split ligation” in l. 4 should be “splint ligation”.
Regarding claim 3, the limitation “the adaptor molecule” in l. 1 should be “the first 
adaptor molecule”.
Regarding claim 4, the limitation “split ligation” in l. 4 should be “splint ligation”.
Regarding claim 5, the limitation “the adaptor molecule” in l. 1 should be “the second 
adaptor molecule”.
Regarding claim 11, there should be a space between “molecule” and “by” in l. 3.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perreault1 (The ChIP-exo Method: Identifying Protein-DNA Interactions with Near Base Pair Precision, J. Vis. Exp., 118: e55016, doi: 10.3791/55016, 2016).

Regarding independent claim 1, Perreault teaches …
A method for identifying a binding site of a protein of interest, the method comprising the steps of: a) immunoprecipitating a protein of interest bound to a nucleic acid molecule (Fig. 1, step 7; p. 1, abstract: “ChIP [chromatin immunoprecipitation] coupled to high throughput sequencing is commonly used to determine the genomic location of proteins that interact with chromatin”);
b) contacting the immunoprecipitated nucleic acid molecule with at least one 5'-3' exonuclease to generate a single-stranded nucleic acid region on the nucleic acid molecule (Fig. 1, step 14, “[l]ambda exonuclease then trims DNA 5’ to 3’ to the crosslink point”); 
c) ligating a first adaptor molecule to the immunoprecipitated nucleic acid molecule while it remains immobilized (Fig. 1, step 11, on-resin reactions, ligate P7 adapter);

e) ligating a second adaptor molecule to the eluted nucleic acid molecule (Fig. 1, step 21, ligate P5 adapter);
f) amplifying the eluted nucleic acid molecule (Fig. 1, step 23, PCR);
and g) sequencing the amplified products (Fig. 1, deep sequencing).

Regarding dependent claim 6, Perreault additionally teaches wherein the nucleic acid is crosslinked to the protein of interest (Fig. 1: “exonuclease then trims DNA … to the crosslink point”), and wherein the method further comprises a step of reversing the crosslinks after ligation of a first adaptor molecule (Fig. 1, step 17, reverse crosslinking).

Regarding dependent claim 7, Perreault additionally teaches wherein the method further comprises a step of end repair prior to exonuclease digestion (Fig. 1, step 9, polish; Table 11, polishing master mix).

Regarding dependent claims 8-9, Perreault additionally teaches wherein the step c) (Fig. 1, step 11, on-resin reactions, ligate P7 adapter) is performed prior to step b) (Fig. 1, step 14, “[l]ambda exonuclease then trims DNA 5’ to 3’ to the crosslink point”), as recited in claim 8, wherein the method further comprises h) performing A-tailing prior to the ligation of the first adaptor (Fig. 1, step 10, A-tail, step 11, ligate adaptor), as recited in claim 9, and wherein the method further comprises i) phosphorylating a 5’ end of a nucleic acid molecule (Fig. 1, step 13 [T4 polynucleotide] kinase), as also recited in claim 9.

Regarding dependent claim 11, Perreault additionally teaches wherein the method further comprises contacting the nucleic acid molecule with a polymerase to fill any ssDNA gaps prior to step b) (Fig. 1, step 12, Phi-29 Nick Repair Reaction).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault2 (The ChIP-exo Method: Identifying Protein-DNA Interactions with Near Base Pair Precision, J. Vis. Exp., 118: e55016, doi: 10.3791/55016, 2016) in view of Zeitlinger3 (WO 2016/100911 A1).

Regarding dependent claims 2 and 4, Zeitlinger teaches wherein the first adapter molecule, as recited in claim 2, and the second adapter molecule, as recited in claim 4, are ligated by splint ligation of an adapter molecule have a 5’ ssDNA overhang (para. 40: “[b]arcode sequences … initially protrude as 5’ end overhangs … the 5’ end overhangs … provide that only a single adaptor is ligated to each end of a polynucleotide-polypeptide complex”). 

Regarding dependent claims 3 and 5, Zeitlinger teaches wherein the first adapter molecule, as recited in claim 3, and the second adapter molecule, as recited in claim 5, comprise at a 5’ ssDNA overhang comprising at least 2 random oligonucleotides at the 5’ end of the 5’ overhang (para. 13: “adaptor … contains … a … random barcode as a 5’ overhang”; para. 40: “[b]arcodes may comprise at least 4 random bases … [which] protrude as 5’ end overhangs”).


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Perreault and incorporate the particular adapters and 

In view of the foregoing, claims 2-5 are prima facie obvious over Perreault in view of Zeitlinger. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perreault4 (The ChIP-exo Method: Identifying Protein-DNA Interactions with Near Base Pair Precision, J. Vis. Exp., 118: e55016, doi: 10.3791/55016, 2016) in view of Kazakov (WO 2017/112666 A1) 

Regarding dependent claim 10, Perrault teaches wherein the method comprises step i) (Fig. 1, step 13 [T4 polynucleotide] kinase), and Kazakov teaches further wherein step i) is performed concurrently with step c) (para. 48: “converting … may be performed simultaneously in the same reaction mixture by polynucleotide kinase (PNK) and an RNA ligase”; para. 49: “ligation may be performed by … CircLigase”; para. 18: T4 DNA ligase).
prima facie obvious to practice the method of Perreault and incorporate the simultaneous ligation and phosphorylation steps of Kazakov. Perreault teaches that the various ChIP methods are technically challenging to complete and that more efficient and accurate methods are needed. Kazakov teaches that phosphorylation and adapter ligation can be combined into one step. Therefore, the ordinary artisan would have been motivated to incorporate the Kazakov phosphorylation and ligation combination step into the Perreault method in order to increase the efficiency of the Perreault method, and would have had an expectation of success as Perreault does not require the steps to be separate.

In view of the foregoing, claim 10 is prima facie obvious over Perreault in view of Kazakov. 


Conclusion
Claims 1-11 are being examined, and are rejected. Claims 12-20 are withdrawn. Claims 2-5 and 11 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Perreault was cited in the Information Disclosure Statement submitted May 27, 2020.
        2 Perreault was cited in the Information Disclosure Statement submitted May 27, 2020.
        3 Zeitlinger was cited in the Information Disclosure Statement submitted May 27, 2020.
        4 Perreault was cited in the Information Disclosure Statement submitted May 27, 2020.